This is an interpleader action brought under Rem. Rev. Stat., §§ 198, 199 and 200 [P.C. §§ 8279, 8282 and 8283], of the practice act.
The statutes and cases cited by the majority are not those which govern this right of action. The receipts of the activities conducted by the athletic association were wholly received in Yakima county and payable there only. The association could not have brought an action in Thurston county in interpleader under our statute.
The judgment should be affirmed. I therefore dissent. *Page 706